 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
358 NLRB No. 46
 
383
 

 
Planet E
arth
 
Landscape, I
nc.
 
and
 
L
a-
bor
ers P
acific 
S
outhwest
 
R
egional 
O
rganizing 
C
oalition,
 
L

I
nternational
 
U
nion of 
N
orth 
America.  
Cases 31

CA

029817 and 
31

CA

030010
 
May 22
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
F
LYNN
 
On December 5, 2011, Administrative Law Judge Ge
r-
ald M. Etchingham issued the attached decision.  The 
Acting General Counsel filed exceptions and a suppor
t-
ing br
ief.   
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 

ndings, and conclusions,
1
 
to 
adopt the recommended Order as modified and set forth 
in full below,
2
 
and to modify the remedy.
 
A
MENDED 
R
EMEDY
 

d-
ent violated Section 8(a)(5) and (1) by laying off e
m-
ployees Rube
n Olguin Leyva (Olguin) and Omar Mota 
Garcia (Mota) without giving the Union an opportunity 
to bargain, we amend the remedy to require that the R
e-
spondent give the Union notice and an opportunity to 
bargain before implementing any layoffs.  See 
Consol
i-
date
d Printers
, 
Inc.
, 305 NLRB 1061, 1068 (1992).
 
In addition, the judge provided that backpay be co
m-
puted in accordance with 
Ogle Protection Service
, 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6
th 
Cir. 1971).  

ulted 
in cessation of employment, those violations are appr
o-
priately remedied under the quarterly 
Woolworth
 
bac
k-
pay formula.  See 
Raven Government Services
, 336 
NLRB 991, 992 (2001).  Thus, backpay shall be compu
t-
ed in accordance with 
F. W. Woolworth Co.
, 
90 NLRB 
289 (1950), with interest as prescribed in 
New Horizons
,
 
283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center
, 356 NLRB 
6 
(201
0)
.
 

e-
quire the Respondent to provide the Union a list of the 
                                        
                  
 
1
  
No exceptions were filed regarding the violations found.  The Ac
t-

involve only the remedy, Order, and 
notice.
 
2
 


language.  
 
 
names and addresses of its employees.  This remedy is 

necessitated a second election or has prev
ented organi
z-
ing for an initial election, so that the petitioner must have 
an opportunity to contact employees away from the 
workplace.  See, e.g., 
Federated Logistics & Operations
, 
340 NLRB 255, 256

257 (2003), review denied 400 F.3d 
920 (D.C. Cir. 2005);
 
Excel Case Ready
, 334 NLRB 4, 5 
(2001).  Here, the Union is the certified exclusive colle
c-
tive
-
bargaining representative of the unit employees.  As 
such, it may obtain this information from the Respon
d-
ent, upon request, in order to identify and contact th
e 
employees it represents.  
 
However, in agreement with the judge, we find that a 

owner, Jason Lopez

 
pre
s-

the Act a
re sufficiently serious and widespread that the 
reading of the notice is necessary to enable employees to 
exercise their Section 7 rights free of coercion.  See 
HTH 
Corp.
, 356 NLRB 
1397, 1411
 
(2011); 
Carwash on Su
n-
set
, 355 NLRB 1259, 1263 (2010); 
Homer D. 
Bronson 
Co
., 349 NLRB 512, 515

516 (2007), enfd. mem. 273 
Fed. Appx. 32 (2d Cir. 2008); 
Concrete Form Walls, 
Inc.
, 346 NLRB 831, 838

840 (2006).  As the judge 
found, and we agree, the Respondent laid off Olguin b
e-
cause of his activities as the leader of th
e organizing 
campaign and a witness for the Union in the underlying 
representation proceeding, and laid off Mota because of 
his active role in the organizing drive.  In a unit of only 

union supporters 
and organizers on the heels of the ele
c-
tion would reasonably chill the exercise of Section 7 
rights by the entire unit.  In addition, the Respondent 
committed numerous other serious violations, including 
threatening to close the business and reopen it unde
r a 
different name if the Union prevailed in the election, 
promising Olguin more lucrative jobs if he abandoned 
his support for the Union, and providing money to O
l-
guin and his coworkers to discourage them from enga
g-
ing in organizational activities.  Becau
se Lopez persona
l-
ly committed these unfair labor practices and thus crea
t-
ed the atmosphere of intimidation, this remedy would 
assure employees that he acknowledges their rights and 
will not interfere with the exercise of those rights in the 
future.
 
Contrar
y to our dissenting colleague, we find that the 

r-
ranting the notice
 
reading remedy, even though most of 
them were directed at employee Olguin.  In 
Concrete 
Form Walls
, 346 NLRB at 838, the Board ordered sp
e-
cial remedies, including the reading of the notice, based 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
384
 

who voted in an election in a 25
-
person unit.  In that 
case, the Board found that the discharges would have a 

it employee.  We 

Concrete Form 
Walls
 
is distinguishable.  After the swift postelection 
discharges of Olguin and Mota, the unit employees here 
would reasonably view themselves as highly vulnerable 
to retaliation based
 
on their selection of the Union, like 
the employees in that case would based on participation 
in a Board election.  In both cases, the discharges co
n-
veyed a clear message to employees not to participate in 
the selection of a union.
3
  
Moreover, in 
Concrete
 
Form 
Walls
, the Board found one additional  8(a)(1) violation, 
a promise of a wage increase to employees who provided 
documentation establishing their eligibility for emplo
y-
ment under Fed
eral immigration law, and an
 
8(a)(5) r
e-
fusal
-
to
-
bargain violation.  
Id
.
  
Here, in view of the R
e-

well as the layoffs in violation of Section 8(a)(3), (4), 
and (5), a notice
 
reading remedy is all the more warran
t-
ed.
4
     
 
                                        
                  
 
3
 
Our colleague argues that 
Concrete Form Walls
 
is distinguishable 
from
 
the instant case due to the employer's reliance on Federal imm
i-
gration law as the pretext for discharging the four employees there.  
Neither the judge nor the Board in that case, however, suggested that 

ical in granting the 
notice
 
reading remedy.  The Board there also granted a broad cease
-
and
-
desist order and a 
Gissel
 
bargaining order, which is reserved for 
violations that seriously undermine the possibility of a fair second 
election.  With specific rega
rd to the appropriateness of the 
Gissel
 

against the four employees by investigating their immigration status 
and discharging them because they voted in the election.  In this case, 
the Union
 
was certified, and we need not consider this extraordinary 
remedy.  
 
4
 
Member Flynn would not order a notice
 
reading remedy.  The R
e-

most of them were directed at a single employee, Olg
uin.  In finding 


unit.  In most of the cases his colleagues cite, however, the Board o
r-
dered notice reading where employe

affected numerous employees.  See 
Carwash on Sunset
, supra (ordering 
notice reading where multiple agents of the respondent, on multiple 
dates, subjected employees to coercive threats, promises, and interrog
a-
tions, and wh
ere the respondent unlawfully discharged or caused the 
discharge of 
seven
 
employees); 
HTH Corp.
, supra (ordering notice 

-
ranging 

m-
p

group of roughly 25 employees with job loss, unlawfully withdrawing 
recognition from the union and making numerous unilateral changes, 
and unlawfully discharging 7 employees); 
Homer D. Brons
on
, supra 

to the assembled work
 
force, threatened that unionization would result 
in plant closure).  Member Flynn would adhere to the standard the cited 
ORDER
 
The National Labor Relations Board adopts t
he re
c-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders th
at the 

 
Planet Earth Landscape, Inc., 
Nipomo, California, its officers, agents, successors, and 
assigns, shall 
 
1.  Cease and 
desist from
 
(a) 
Coercively interrogating employees about their u
n-
ion membership, sympathies, and/or activities. 
 
(b) 
Threatening to close its business because its e
m-
ployees engaged in activities on behalf of the Laborers 
Pacific Southwest Regional Organizi
ng Coalition, L
a-

n-
ion), or other protected concerted activities.
 
(c) 
Promising employees benefits, including more l
u-
crative prevailing
 
wage job assignments, if they abandon 
their support for the Union.
 
(d) 
Giving employees money in order to discourage 
them from supporting the Union.
 
(e) 
Laying off its unit employees without prior notice 
to the Union and without affording the Union an oppo
r-
tunity to bargain with respect to the layoffs and their e
f-
fects.
 
(f) 
L
aying off employees because they support the U
n-
ion or engage in protected concerted activities.
 
(g) 
Laying off employees for testifying at a Board 
hearing.
 
(h) 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exerci
se of their 
rights guaranteed to them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) 
Before laying off unit employees, notify and, on 
request, bargain with the Union as the exclusive 
bargai
n-
ing representative of employees in the following bargai
n-
ing unit:
 
Included: All full
-
time and regular part
-
time landsca
p-
ing employees employed by the Employer [Respon
d-
ent] in all counties within the State of California.
 
                                        
                                        
            
 
precedent exemplifies and reserve
 
the special remedy of notice reading 
for cases where violations are both serious and widespread.
 
Concrete Form Walls
, supra, in which the violations were less wid
e-
spread than in the just
 
cited cases, is the exception that proves the rule.  
There, the resp
ondent justified its unlawful discharge of four Hispanic 
employees as compelled by 
F
ederal immigration law, and 85 percent of 
the remaining work
 



839.  Und
er those 
circumstances, the Board necessarily inferred a widespread impact 
despite less than widespread violations.  This case does not present 
such uniquely compelling circumstances.   
 
 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
385
 
Excluded: Confidential employ
ees, secretaries, and s
u-
pervisors and guards as defined by the Act, as amen
d-
ed. 
 
 
(b) 
Within 14 days from the date of this Order, offer 
employees Olguin and Mota full reinstatement to their 
former jobs, or, if those jobs no longer exist, to substa
n-
tially 
equivalent positions, without prejudice to their se
n-
iority or any other rights or privileges previously e
n-
joyed.
 
(c) 
Make employees Olguin and Mota whole for any 
loss of earnings and other benefits suffered as a result of 

s and unlawful di
s-
crimination against them, in the manner set forth in the 

e-
in.
 
(d) 
Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful actions taken 
against O
lguin and Mota and, within 3 days thereafter, 
notify them in writing that this has been done and that 
the unlawful layoffs will not be used against them in any 
way.
 
(e) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Dire
ctor may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of
 
such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(f) 
Within 14 days from the date of this Order, post at 
its Nipomo, California facility copies of the attached 


5
 
Copies of the notice, on 
forms provided by the Regional Director for Region 31, 

e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places, 
including 
all places where notices to employees are cu
s-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In addition to 
physical posting of paper notices, notice
s shall be di
s-
tributed electronically, such as by email, posting on an 
intranet or an internet site, and/or other electronic means, 
if the Respondent customarily communicates with its 
                                        
                  
 
5
 
If this Order is enforced by a judgment of a United States court of
 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
employees by such means.
6
  
In the event that, during the 
pendency of the
se proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-
spondent at any time since June 18, 2010.
 
(g) 
Within 21 days after service by the Region, file 
with the Regional Director for Region 31 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respond
ent has 
taken to comply.
 
(h) 
Within 14 days of the date of this Order, hold a 
meeting or meetings, scheduled to ensure the widest po
s-
sible attendance, at which the attached notice marked 

r-
porate executi
ve, Jason Lopez, president, in both English 
and Spanish, in the presence of a Board agent, or at R
e-

 

 
presence.  
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the
 
United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO:
 
Form, join, or assist a union
 
Choose representatives to bargain 
with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities
 
 
W
E WILL NOT
 
coercively question you about your u
n-
ion membership, sympathies
,
 
and/or activities.
 
W
E WILL NOT
 
threaten to close our business because 
you engage in activities on behalf of the Laborers Pacific 

International Union of North America (the Union), or 
other protected concerted activities.
 
W
E WILL NOT
 
prom
ise you benefits, including more 
lucrative prevailing
-
wage job assignments, if you aba
n-
don your support for the Union.
 
W
E WILL NOT
 
give you money in order to discourage 
you from supporting the Union.
 
                                        
                  
 
6
 
J. Picini Floorin
g
, 356 NLRB 
11
 
(2010).  Member Flynn did not 
participate in 
J. Picini Flooring
 
but recognizes it as extant precedent, 
which he applies for institutional reasons.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
386
 
W
E WILL NOT
 
lay you off without first notifying the 
Unio
n and giving it an opportunity to bargain.
 
W
E WILL NOT
 
lay you off for supporting the Union or 
engaging in protected concerted activities.
 
W
E WILL NOT
 
lay you off for testifying at a Board 
hearing.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, 
restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL
, before implementing any changes in your 
terms and conditions of employment by laying you off, 
notify and, on request, bargain with the Union as the e
x-
clusive collective
-
bargaining
 
representative of our e
m-
ployees in the following bargaining unit:
 
Included: All full
-
time and regular part
-
time landsca
p-
ing employees employed by the Employer [Respon
d-
ent] in all counties within the State of California.
 
Excluded: Confidential employees, s
ecretaries, and s
u-
pervisors and guards as defined by the Act, as amen
d-
ed.
 
 
W
E WILL

Order, offer Ruben Olguin Leyva and Omar Mota Garcia 
full reinstatement to their former positions or, if those 
positions no long
er exist, to substantially equivalent pos
i-
tions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed.
 
W
E WILL 
make Ruben Olguin Leyva and Omar Mota 
Garcia whole for any loss of earnings and other benefits 
suffered as a
 
result of our unilateral changes and discri
m-
ination against them, less any net interim earnings, plus 
interest.
 
W
E WILL

Order, remove from our files any reference to the unla
w-
ful layoffs of Olguin and Mota, and
 
WE WILL
, within 3 
days thereafter, inform them in writing that this has been 
done and that the layoffs will not be used against them in 
any way.
 
J
ASON 
L
OPEZ

 
P
LANET 
E
ARTH 
L
ANDSCAPE
,
 
I
NC
.
 
 
Juan Carlos Ochoa Diaz, Esq.,
 
for the General Counsel
.
 
Erik Benham,
 
for the Respondent.
 
Perfecto Ramirez, 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
ERALD 
M.
 
E
TCHINGHAM
, Administrative Law Judge. This 
case was tried in Santa Maria, California, on March 29, April 
18

21, and September 6, 2011. (
Tr.
1
 
602

6
10, 
630

6
59.
)
 
The 
                                        
                  
 
1
 
For ease of reference, testimonial evidence cited herein will be r
e-

cript) followed by the page number(s); doc
u-

Laborers Pacific Southwest Regional Organizing Coalition, 

Party or the Union) filed 
the initial charge 
in Case 31

CA

0
29817 
on 
June
 
29, 2010
,
2
 
which was amended subsequently 
on 
Augu
st 20
, and 
a charge in Case 31

CA

0
30010 on October 
29, which was later amended on December 30
, and the 
Regio
n-
al Director for Region 31 
issued the 
consolidated 
complaint 
(the complaint) 
on 
February 28, 2011
. The complaint alleges 
that the Respondent violat
ed Section 8(a)(5) and (1) of the N
a-
tional Labor Relations Act (the Act) by laying off employees 
Ruben Olguin Leyva (Olguin) and Omar Mota Garcia (Mota) 
without notice to the Union and without affording the Union an 
opportunity to bargain with the Responde
nt with respect to the 
layoffs and their effects. The complaint also alleges 
that by 
participating in the acts referenced above, 
the 
Respondent also 
violated Section 8(a)(3) and (1) when it laid off employees 
Olg
ui
n and Mota because of their Union or prote
cted concerted 
activities.
  
 
The complaint 
further 
alleges that 
Respondent violated Se
c-
tion 8(a)(4) and (1) by laying off employee Olguin because he 
testified at a representation hearing before the Board in Case 
31

RC

00
8811. Finally, the complaint alleges
 
that the R
e-
spondent 
violated Section 8(a)(1) by interrogating employee 
Olguin, promising him prevailing wage jobs, threatening to 
close its business, and giving its prounion employees money.
 
As the trial 
went forward to conclusion
, counsel for the Ac
t-
ing 
General Counsel sought 
and I granted 
leave to further 
amend the complaint to better conform 
to
 
the evidence presen
t-
ed. 
(Tr. 30

31, 33

36, 653

657; GC Exhs. 2, 21, and 23.) 
A
p-

Folsom Ready Mix, 
Inc., 
338 NLRB 1172 fn.
 
1 (2003), I granted this request, as the 
proposed amendment
s
 
did not materially prejudice the R
e-
spondent; the amendment
s
 
involved new factual matters but 
included much of the same evidence put forth at trial as was 
required to litigate the matters arising
 
from the original co
m-
plaint and as such I find that Respondent had adequate time to 
properly defend the new 
factual allegations
.
3
 
Unless otherwise explained, findings of fact herein are based 
on party admissions, stipulations, and uncontroverted testimony
 
regarding events occurring during the period of time relevant to 
these proceedings.  On the entire record, including my observ
a-
tion of the demeanor of the witnesses, and after considering the 
                                        
                                        
            
 


shall be
 

applicable page numbers.
 
2
 
All dates are in 2010, unless otherwise indicated.
 
3
 
Initially, the Acting General Counsel sought and I granted 
Bannon 
Mills
, 146 NLRB 611, 614 fn. 4 633

634 (1964), sanc
tions for R
e-

to a March 7, 2011 document subpoena. See Tr. 47, 179

180, 267; GC 
Exh. 3. Later, the Acting General Counsel changed his position and 
sought leave and I granted a trial cont
inuance for Acting General Cou
n-
sel to evaluate whether to seek subpoena enforcement at the district 
court. Tr. 355

360, 492

495, 508, 593

594, 624

625. Finally, the 
Acting General Counsel determined that district court enforcement was 
unnecessary and moved
 
for a trial resumption which I granted without 
timely opposition. GC Exh. 22.  
 
 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
387
 
brief filed by the 
Acting 
General Counsel
,
4
 
I find the follow
ing 
events occurred in the circumstances described below during 
the period relevant to these proceedings.
 
On the entire record
,
5
 
including my observation of the d
e-
meanor of the witnesses, and after considering the brief filed on 
October 7, 2011, by
 
the 
Act
ing 
General Counsel
 
for the reasons 
set forth below I find that 
Respondent
 
violated the Act as a
l-
leged.
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent
 
is a 
California corporation
 
with offices and 
activities in 
Nipomo, California, with projects throughout
 
Santa 
Barbara County
, California. 
The Respondent is 
engaged in the 
business of 
commercial and residential landscaping services for 
governmental and nongovernmental customers who pay either a 
prevailing wage or a non
-
prevailing wage depending on the 
projec
t. The parties stipulated and I find that during the 12
-
month period ending June 10, the Respondent in conducting its 
business operations, provided services valued at $14,880 for 
Hensel
-
Phelps Construction Co. at its construction project at 
the Vandenburg 
Air Force Base, a base of the United States Air 
Force, located in the State of California. (Tr. 508, 510.) 
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Background
 
As stated above, 
the 
Respondent
, a California corporation,
 
is 
engaged in the business of 
landscap
e contracting providing 
commercial and residential landscaping services 
in and around 
northern Santa Barbara County
, California
, with its business 
located in Nipomo, California
. 
(Tr. 20, 58

60; GC Exhs. 4 and 
11 at 2.)
  
Respondent 
is owned by 
Jason Lopez (
Owner Lopez) 


m-


wor
k activities and hire employees at the Respondent. (Tr. 82, 
192

193, 522

523.) Owner Lopez admitted that MLopez is the 

m-
ber of, or participates in, an association or other employer 
group known as th
e Landscape & Irrigation Joint Journeymen 
& Apprentice Training Committee of Southern California that 
engages in collective bargaining. (GC Exhs. 4, 10, and 11 at 2
.
)   
 
 
From June 10, 2009 to June 10, Respondent performed work 
at Allan Hancock College, Va
ndenberg Air Force Base, and 
Solvang Elementary School. (Tr. 181.) In conducting its bus
i-
ness, the Respondent derived at least $500,000 in gross revenue 
from the performance of its landscaping services and purchased 
materials or services directly from outs
ide California valued at 
$5000 during the 12
-
month period ending June 10. (GC Exhs. 4 
and 11 at 2.)  In addition, during this same time period, the 
                                        
                  
 
4
 
At the close of hearing, all parties were provided the opportunity to 
submit a closing brief with the announced filing deadline of Friday, 
October 7, 2011. Neither the Charg
ing Party nor the Respondent timely 
filed closing briefs. See Tr. 657

659.   
 
5
  
All revisions to the transcript have been noted and corrected.
 

in turn, purchased those goods directly from ou
tside California 
equaled or exceeded $50,000. Id. 
 
Finally, the Respondent employed approximately 18

20 unit 
individuals during the same relevant time period. (Tr. 121, 
465

66; GC Exhs. 4, 11 at 2, and 18.)   
The following emplo
y-
ees of 
the 
Respondent (the 
unit), constitute a unit appropriate 
for the purposes of collective bargaining within the meaning of 
Section 9(b) of the Act:
 
 
Included: All full
-
time and regular part
-
time landscaping e
m-
ployees employed by the Employer [Respondent] in all cou
n-
ties within 
the State of California.
 
 
Excluded: Confidential employees, secretaries, and superv
i-
sors and guards as defined by the Act, as amended. 
 
 
(
GC Exh. 17.
)
 
 
The unit landscaping employees would perform basic garden 
and landscaping work for the Respondent that i
ncluded manual 
and electric hammer digging, irrigation pipe installation, use of 
tractors, grass cutting, plant maintenance and planting. (Tr. 
193

194.) 
 
B.  The 
January 
Beginning of the Union Campaign 
 
at
 
Respondent
 

seek representation from the Union in talks with its represent
a-
tive, Perfecto Ramirez, in part because the Respondent was 
consistently late in paying employees. (Tr. 198

199, 380, 453.) 
(See also GC 
Exh. 8.) In addition to later testifying on behalf of 
the Union at the preelection hearing as stated below, employee 

he regularly helped organize and attend union meetings. (Tr. 
200

201, 454.) Em
ployee Mota was also working directly with 
the Union in the initial organizing drive and he would make 

of upcoming meetings with union representatives. (Tr. 414, 
454.) Specifically, employee Mota
 
spoke to coworkers to co
n-
vince them to support the Union, and he also helped organize 
and regularly attended Union meetings. (Tr. 381

382, 454.) 
After several months of organizing and meetings, in May, the 
Union filed a representation petition which becam
e Region 31 
Case 31

RC

8811. (Tr. 200

202; GC Exhs. 13, 14 and 15.) In 
addition to organizing employees, the Union regularly deals 
with employers about wages and rates of pay, vacation benefits, 
among other things, and employees regularly participate in 
un
ion meetings and elect union leadership. (Tr. 149

152, 381, 
404, 453

454; GC Exh. 10.)  
 
C. The June Representation Hearing 
 
The 
resulting r
epresentation hearing 
took place over several 
days in June, including June
 
17,
 
and 
employee Olguin 
testified 
on beha
lf of the Union. 
(Tr. 202

203, 458.) Employee Olguin 
was previously hired at the Respondent by Owner Lopez in 
approximately mid
-
2007. (Tr. 192.) Owner Lopez attended the 
hearing as well, including June 17, and saw employee Olguin 
attend the hearing and tes
tify on behalf of the Union. (Tr. 63

64, 70, 202

203; 
GC Exh. 5
 
at 44, 246
.
)
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
388
 
On or about June 18, Owner Lopez spoke to employee O
l-
guin alone at the beginning of a workday while other emplo
y-


65, 67, 
70,
 
and 203

204, 292.) Employee Olguin understands most 
English statements but speaks only patchy English as well 
while Owner Lopez speaks a little bit of Spanish and admits 
that he roughly is able to communicate with employee Olguin. 
(Tr. 81, 117, 204

205, 2
07

208
.
) Speaking in both English and 
Spanish, Owner Lopez asked Olguin if he knew what the Union 
was. (Tr. 204

205.) Olguin responded that he was aware of the 
benefits a union can provide. (Tr. 205.) Owner Lopez then told 
Olguin that Olguin did not know w
hat the Union was and o
f-
fered him prevailing wage jobs,
6
 


205, 292, 296.)  Owner Lopez further offered Olguin prevailing 
wage work at a military base if he wanted them
 
and Owner 
Lopez admitted to Olguin that Owner Lopez did not want a 
unionized work
 
force at the Respondent. Id. Olguin responded 
by telling Owner Lopez that he would think about it and the 
conversation turned to work matters. (Tr. 206.)  
 
Next, employee Ol
guin gave Owner Lopez a receipt to be r
e-
imbursed for $20 that Olguin had spent on gas for work. (Tr. 

Olguin $100
7
 
and Owner Lopez told him to buy 6 quarts of oil 
and to use the rest of the money to b
uy lunch for employee 
Olguin and two other coworkers. (Tr. 206, 296, 316.) Prior to 
this occasion, Owner Lopez had never given employee Olguin 
extra money beyond expense reimbursements. (Tr. 207.) Owner 

 
can close 
down the company [the Respondent] and I [can] open it again 
the day after tomorrow with a different name. What are the 

 


 

the local Union which acknowledges the July 13 collective
-
bargaining agreement between the Respondent and the Union. 
(Tr. 152

153; GC Exhs. 9 and 10.) The project was limited to a 
project between the Respondent and Contractor Hensel
-
Phelps 
located at Vandenberg Air Force Base but during the time per
i-
od that the Respondent worked the project, the project labor 
agreement incorporates, and the parties agree to be bound by 
the collective
-
bargaining agreement of the International Union. 
(
Tr. 153, 162

165, 177; GC Exhs. 9 and 10.) 
 
Subsequently, the Regional Director issued a Decision and 
Direction of Election on 
August 18
. (
GC Exh. 12.
)
 
                                        
                  
 
6
 
As credibly explained by employee Olguin, prevailing wage jobs 
are government jobs that pay approximately $30 
per hour more than 
other projects at Respondent. Tr. 194, 205

206. 
 
7
 
There is conflicting testimony as Owner Lopez testified that he 
gave employee Olguin $200 while employee Olguin convincingly 
testified with no pause that he received a $100 bill from Own
er Lopez 
on June 18. Tr. 70

71, 206, 573; GC Exh. 5 at 251. As referenced 
below, employee Olguin was by far the more credible witness than 

Lopez. 
 
D. 
The 
September 
Union Election
 

conducted the elec
tion in its Case 31

RC

8811 at the Respon
d-

324

326, 425.) As the election was under way, while approx
i-
mately 12 employees were gathered outside of the Respon
d-

yee Mota arrived and met 
with his coworkers to encourage them to vote in the presence of 
Owner Lopez who was seated in his truck approximately 15 
feet away from the employees and observed Mota meet with his 
coworkers. (Tr. 382

383, 511

512.) Mota handed ou
t coffee 
and donuts to his coworkers. (Tr. 382.) After talking to his 

adjacent construction yard area to vote while Owner Lopez 
watched from a short distance. (Tr. 324

326, 385, 511

512.) 
Employees Mo
ta and Olguin voted on September 17 with the 
other employees and Olguin also acted as the union election 
observer by the polling place though he could not actually see 
the area outside of the yard, including the parking lot or inside 

e during the election. (Tr. 210, 214, 272, 
329, 384

385.) 
 
Once the polls closed, the Board agent in charge of the ele
c-
tion conducted the vote count and announced, in the presence 

8
 
that the 
votes cast were 9

8 in favor of the Union, with 3 determinative 
challenges pending. (Tr. 214, 345, 461; GC Exh. 16.) 
 
   
E
.  The Discharge
s
 
of 
Employees Mota and Olguin 
 
 
Later in the afternoon on Friday, September 17, after the 
election had been completed, the Respondent 
laid off and fired 
employee Mota who had worked for the Respondent as a lan
d-
scaper since 2008. (Tr. 213, 377, 387, 443; GC Exh. 19.) At 
that time, the Respondent also laid off two other employees. 
(Tr. 473.) Owner Lopez admits that he was aware of employee
 

7.) Although the Respondent has asserted that the reason for the 
                                        
                  
 
8
 
As stated above, Benham also participated a
t trial as the Respon
d-

president, Owner Lopez, though he did not comply with my March 31, 
2011 order that he file a written Notice of Representation with the 

 


78, 171. Moreover, 
I find that the Respondent was not proceeding at trial in pro se as the 
Respondent selected Benham as its nonattorney representative and had 
ample time and opportunity since the original June charge to secure a 
diff
erent representative. Tr. 171, 319

320. The NLRB has jurisdiction 
to proceed against the corporate Respondent here, though it was not 
represented at the administrative hearing by an attorney but by its 
nonattorney representatives. See Secs. 102.21, 102.38,
 
and 102.177 of 

e-

r-
son, by counsel, or by o

). See also 
Caressa 
Camille, Inc. v. Alcoholi
c Beverage Control Appeals Board
, 99 
Cal.App.4
th
 
1094, 1103 (2002) (California administrative agency had 
jurisdiction over corporate licensee despite licensee not being repr
e-
sented by an attorn
ey at administrative hearing). 
 
Here where more than 
a year has passed from the filing of the initial charge, I find that the 
Respondent had ample time and ability to retain legal counsel by the 
close of trial. See 
Patrician Assisted Living Facility
, 339 NLRB 1153 
fn. 3 (2003).  
 
 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
389
 
layoff was lack of work, the termination letters dated Septe
m-
ber
 
17 also states this, Owner Lopez also admits to employee 
Mota t



the 
three of them


reason for his layoff. (Tr. 86, 387

388, 428

430, 576, 579

581; 
GC Exhs. 7 and 19.) In a
ddition, Mota credibly explained that 
the house project in Nipomo that he was working when he was 
laid off had another 2 months to go to complete the installation 
of sidewalks and irrigation pipes. (Tr. 385

386.) Mota also 
described a number of the Respond

time of his layoff including projects at Vandenberg Air Force 
Base, one on Broadway in Santa Maria, one in Santa Barbara, 
one at a school in Solvang, and one on Route 46. (Tr. 388

389.)
 
On Monday, September 20, the next busine
ss day after the 
election, Owner Lopez laid off employee Olguin allegedly b
e-
cause there was no work. (Tr. 86, 214

215, 330, 576, 579

581; 
GC Exhs. 7 and 20.) At trial, the Respondent argued that e
m-
ployee Olguin was laid off because he did not have a valid 


(Tr. 298

301, 361

362, 522.)  No mention of any failure on 

his lay off
 
letter. (GC Exh. 20.)  
 
Up until that time, employee Olguin had worked for the R
e-
spondent more than 2 years. (Tr. 118, 192.) Since February 1 
and continuing until his layoff on September 20, employee 
Olguin worked at the Respondent with the gardeners or m
aint
e-
nance crew. (Tr. 216, 242.)  Before that time, Olguin worked 
full time for the Respondent on prevailing wage jobs. (Tr. 245.) 
Employee Olguin estimated that he regularly worked 50 to 52 
hours per week for the Respondent and averaged $700 per 
week in e
arnings for most regular work and almost $2000 per 
week when he worked on a prevailing wage government jobs 
for the Respondent. (Tr. 194, 205

206, 216.) Mota explained 
that he worked full time averaging between 8

10 hours per day 
depending on the type of w
ork and he was similarly paid $8 per 


 
Owner Lopez admitted that he did not notify the Union prior 
to laying off employees Mota and Olguin. (Tr. 87, 152, 463

464
.) Owner Lopez further admits that there have been times 
when he would rehire former employees after they had been 
fired or laid off. (Tr. 87.) 
 
Within a month of his layoff, employee Mota went to speak 

if he 
could return to work. (Tr. 390

391.) When Mota asked Owner 
Lopez if he was going to give Mota work, Owner Lopez began 
to laugh and told employee Mota that there was no way he 
would do so because employees Mota and Olguin had filed a 

 
391.) Employee Olguin also spoke to Owner 
Lopez after his layoff. (Tr. 218.) Owner Lopez told employee 
Olguin at that time approximately 9 a.m. at a jobsite that ever
y-
one from the Union were good
-
for
-
nothing assholes who sim
p-

ney. (Tr. 219

220.) 
 
At the time of the layoffs, the amount of work at the R
e-
spondent had not changed. At that time, the Respondent was 
working on numerous projects, and employee Mota was wor
k-
ing 8
-
hour days, just as he had throughout his employment with 
t
he Respondent. (Tr. 378, 388

389.) Similarly, at the time of 
his layoff, employee Olguin was working in the gardening 
maintenance crew and the amount of work on that crew had not 
changed; in fact, employee Olguin was working the same nu
m-
ber of hours he had
 
always worked for the Respondent. (Tr. 
194, 216.) Employee Olguin had previously stopped driving the 

o-
test of nonpayment of wages in May had returned on August 26 
or 27. (Tr. 296

298, 346

347.) 
 
Moreover, by October, only a month after laying off e
m-
ployees Mota and Olguin, the Respondent hired three new e
m-
ployees who were identified by employee Mota as wearing the 

acknowledged that one new e
mployee was working for the 
Respondent after the layoffs.
9
 
(Tr. 90, 217

218, 389

391, 464

466, 470, and 587; GC Exhs. 8 and 18.) By December, at least 

signed a December 10 letter to the Respondent com
plaining of 
nonpayment of wages. (GC Exh. 8.) These two respondent 
employees were not listed on the 
Excelsior
 
list submitted in 
August listing the Respondent active employees eligible to vote 
in the September election. (Tr. 465; GC Exhs 8 and 18.) Owner 
Lo
pez testified that his brother, MLopez, hired these two e
m-
ployees at the Respondent. (Tr. 549.) At no time before trial 
had the Respondent called employee Olguin back to work. (Tr. 
217.) 
 
After the election, the challenged ballots were resolved and 
on Nove
mber 10, the Regional Director for Region 31 certified 
the International Union as the exclusive bargaining represent
a-
tion of the unit. (Tr. 345, 462

463; GC Exh. 17.) No timely 
objections to the certification were filed by the Respondents. Id.  
 
III
.
  
DISC
USSION AND ANALYSIS
 
A.  Credibility
 
The key aspects of my factual findings above with respect to 
the 


supervisory roles with 
the 
Respondent, the
 
interrogation, threats 
and promises of prevailing wage jobs and money, and the u
n-
derlying reasons which led to the discharge of employees Mota 
and Olguin incorporate the credibility determinations I have 
made after carefully considering the record in its 
entirety. The 
testimony concerning the material events in 2010 contain sharp 
conflicts. Evidence contradicting the findings, particularly te
s-
timony from Owner Lopez, has been considered and rejected 
for the reasons that follow.
 
My credibility resolutions h
ave been formed by my consi
d-

b-
jects covered by the testimony given; established or admitted 
                                        
                  
 
9
 
Owne
r Lopez denied hiring any new workers after the election and 
the firing of employees Olguin and Mota. Tr. 88. I reject this testimony 
as not credible and inconsistent with the letter from employees showing 
three new employees since September 20 who signed 
a December 10 
letter stating that unless they get paid in full, they will not come back to 
work with the Respondent. Tr. 89; GC Exh. 8.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
390
 


l consistency; the pre
s-
ence or absence of corroboration; the strength of rebuttal ev
i-
dence, if any; the weight of the evidence; and witness demeanor 
while testifying. More detailed discussions of specific credibi
l-
ity resolutions appear herein in those situ
ations that I perceived 
to be of particular significance.
 

demeanor at trial was impressive. 
He
 
had 
worked with 
the 

,
 
Owner Lopez
,
 
for 
over almost 3 years before being laid off on September 20. 

events and detailed recollection were 
quite credible especially when verified numerous times by M
o-
ta, Ramirez, and 
even 
infrequently by Owner Lopez. He was 
especially believable when he discussed his conversation with 
Owner Lopez on June 18 and recalled bo

statements and his own responses.
 
E
mployees Mota and Olguin were also credible witnesses as 
they were earnest, genuine, and their testimonies were reason
a-
ble and consistent with the record. In addition, they appeared 
serious and respectful 
of the hearing process. In contrast, Ow
n-
er Lopez either seemed unable to appreciate the seriousness of 
the hearing process, or did not care to directly answer questions 
posed to him and was very evasive and unbelievable except 

 

Employee 
Olguin was especially credible as he explained how he knew 
that the Respondent had hired new employees other than him 
after his layoff because over the years that he worked at the 
Respondent, he got to know all the workers a
nd he recognized 
the new employees hired by the Respondent since his layoff. 
(Tr. 218.) 
 
Ramirez from the Union provided a convincing explanation 
that at least two employees working for the Respondent in D
e-
cember, Jose Luis Venegas Jr. and Donato Estrada w
ere not 
listed on the 
Excelsior
 

i-
gible to vote at the September election. (Tr. 464

466, 587; GC 

88) though he did admit that his brother MLopez hired 
Venegas 
and Estrada at the Respondent. (Tr. 548

550, 587.)  Furthe
r-

control of the Acting General Counsel and the failure to call 
any such witnesses should not affect the credibility of emplo
y-
ees Olg

 
As stated above, 
I found key elements of the testimony given 
by 
the 

n-
flict with the testimony of employee witnesses unworthy of 
belief especially when 
the testimony
 
contradicts his earlier 
testimony from the representation hearing or 
other 
documentary 
evidence. In virtually all of the significant instances, reliable 
documentary evidence failed to support accounts provided by 
the 

 

 
testimony was 
also 
marked by an effort to r
e-
cant prior signed admissions that 
the 
Respondent met the 

m-
merce questionnaires tendered to the Region on or about June 
10 (GC Exh. 4). His behavior at the he
aring was marked by a 
continued refusal to produce subpoenaed documents (with the 
exception of one single project contract), and a refusal to tender 
other subpoenaed materials although he was directed to do so. I 
did not find Owner Lopez credible given his
 
demean
o
r at trial 
and his disrespect for the trial process. Therefore
,
 
I reject his 
testimony except for the noted admissions referenced above. 
Similarly, his testimony was marked by what could only be an 
intentional failure to recall answers to questions
, and a co
m-
plete refusal to answer other questions although he was directed 
to do so. Owner Lopez denied 
the 
Respondent engaged in 
commerce within the meaning of the Act. Based upon the su
b-

ques
tions, and to supply certain subpoenaed records, I have 
concluded 
the 
Respondent in fact is an employer in commerce 

n-
clusion that 
the 
Respondent is an employer in commerce will 
be further discussed 
in the 
a
nalysis section of this decision.  
 
Owner Lopez was also not credible that he spoke to 
e
mplo
y-

15 and that this 
allegedly 
was the first time he ever heard that 
e
mployee Olguin did not have 

(
Tr. 
520

5
22.
)
 
Also it is not credible that Owner Lopez laid off 

19 termination letter makes no legitimate reference to 
Olguin 

(
Tr. 522
, 569; GC Exh. 20.
)
 
It is 
more credible that this shifted theory for laying off employee 
Olguin was first developed at trial by 
the 

e-
sentative
,
 
Benham
,
 
and not considered before April 2011. 
Fu
r-
thermore, at the time of his layoff, Olguin wa
s no longer r
e-

I 

-
serving testimony  that his brot
h-
er, MLopez, made a list of 
four
 
or 
five
 
of the 
Respondent

 
employees to fire during the week of September 17 or th
at 
the 
Respondent had too many employees to begin with since the 
list was not produced and MLopez did not testify. 
(
Tr. 522

5
23, 526.
)
 
 
B. 
At All Material Times, 
the 
Respondent 
w
as an 
 
Employer Engaged in Commerce 
w
ithin the Meaning of 
 
Section 2(2), (6), 
and (7) of the Act
 
The Acting General Counsel alleges in paragraphs 2 and 3 of 
the complaint that the Respondent has been an employer e
n-
gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. The Respondent, however, refused to admit
 
that at all material times, it was an employer engaged in co
m-
merce within the meaning of Section 2(2), (6), and (7) of the 
Act. (Tr. 19.) 
 
As stated above, though, as admitted in the Questionnaire on 
Commerce Information admittedly signed by Owner Lopez o
n 
June 10, I find that in conducting its business in Nipomo, Cal
i-
fornia, for residential and commercial customers as a California 
corporation, the Respondent derived at least $500,000 in gross 
revenue from the performance of its retail and wholesale lan
d-
sc
aping services and purchased materials or services directly 
from outside California valued at $5000 during the 12
-
month 
period ending June 10. (Tr. 62; GC Exhs. 4 and 11 at 2.)  The 
Respondent did not deny signing the commerce information 
questionnaire on 
June 10 nor was any credible evidence put 
forth to dispute the accuracy of the information provided within 
the questionnaire. I find that the Acting General Counsel has 

 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
391
 
gross revenues satisfy the 

Carolina 
Supplies & Cement Co.
, 122 NLRB 88 (1958). 
 

gross amount of its purchases from firms which, in turn, pu
r-
chased those goods directly from outside California
 
equaled or 

of materials or services directly from outside California valued 
at $5000 during the same 12
-
month period, also admitted in the 
same questionnaire, is sufficient to establish statut
ory jurisdi
c-
tion. (GC Exhs. 4 and 11 at 2.) See also 
Pioneer Concrete
 
Co.
, 
241 NLRB 264, 265 (1979), enfd. 637 F.2d 698 (9th Cir. 1981). 
Finally, the Respondent employed approximately 18 individ
u-
als during the same relevant time period. (Tr. 465

466; GC 
Ex
hs. 4, 11 at 2, and 18.)         
 

(GC Br. at 8

9.) Consequently, I find that a
t 
a
ll 
m
aterial 
t
imes, 
the 
Respondent 
w
as an 
e
mployer 
e
ngaged in 
c
ommerce within 
the 
m
eaning of Section 2(2), (6), and (7
) of the Act
 
as alleged 
in paragraphs 2 and 3 of the complaint.
 
C. At All Material Times, the Union was a Labor Organization 
within the Meaning of Section 2(5) of the Act
 
 
The Acting General Counsel alleges in paragraph 4 of the 
complaint that at all mater
ial times, the Union has been a labor 
organization within the meaning of Section 2(5) of the Act. The 
Respondent
, once again, 
refused to admit that the Union is a 
labor organization within the meaning of Section 2(5) of the 
Act. 
(Tr. 19.) 
However, based on
 
the undisputed testimony of 
Angelo Arevalos, 
a 28
-
year union representative and 
the local 

vice president and 
business agent, I find that the Union 
is a labor organization within the meaning of Section 2(5) of 
the Act
 
which regularly deals with emp
loyers about wages and 
rates of pay, and whose employees regularly participate in u
n-
ion meetings and elect union leadership
. 
(
Tr. 148

1
78, 452

4
90
; GC Exh. 10
.
) Moreover, on November 10, the Union was 
certified by the Board in a representation proceeding i
nvolving 


463; GC Exh. 17.)
 
As a result, I further find that a
t 
a
ll 
m
aterial 
t
ime
s
, the Union 
w
as a 
l
abor 
o
rganization within the 
m
eaning of 
S
ection 2(5) of 
the Act
 
as alleged in paragraph 4 of the complaint.
10
 
D.  
Supervisory Status of 
Owner Lopez 
and Supervisor/Agent 
Status for MLopez
 

owner and president, has final authority to hire, fire, and lay off 

Respondent challenges the 
supervisor 
and agent 
status for 
Owner Lopez. (See Tr. 19, 60.) 

s-
                                        
                  
 
10
 
The Regional Director also found that the Union was a labor o
r-
ganization in his decision in the R
-
case. GC Exh. 12 a
t 3

6. The R
e-

factual findings in his decision. While I do not rely on the Regional 

Respondent did not offer a
ny new reliable evidence proving that the 

n-
vincing arguments or supplemental reliable evidence have been pro
f-

n-
ization s
tatus.
 
ident, Owner Lopez, that his brother, MLopez, is a supervisor 
who is in charge and hires employees, the Respondent also 
refused to 
stipulate to 
the supervisor 
and agent 
status for 
MLopez. (See Tr. 19, 60, 523.)
 
Under 
S
ection 2(11) of the Act a supervisor is any person:
 
 
Having authority, in the interest of the employer, to hire, 
transfer, suspend, lay off, recall, promote, discharge, 
assign, 
reward, or disciplin
e other employees, or responsib
l
y
 
to direct 
them, or to adjust their grievances, or effectively to reco
m-
mend such action, if 
in connection with the foregoing the e
x-
ercise of 
such authority is not a merely routine or clerical n
a-
t
ure, but requires the use of independent judgment.
 
 
29 U.S.C. § 152(11). 
 
Each of these criteria need not be satisfied for an employee 
to be classified as supervisor under 
Section 
2(11).
 
 
National 
Welders Supply Co
., 129 NLRB 514 (1960).  Moreover, the 
Sup
reme Court has suggested that an employee may be class
i-
fied as a supervisor if he meets any 
1
 
of the 12 criteria.  
NLRB 
v. Yeshiva Univ
ersity
, 444 U.S. 672 (1980).
 
However, to be 
classified as a supervisor the employee must (1) have authority, 
(2) to use i
ndependent judgment
,
 
(3) in performing such supe
r-
visory functions
, and
 
(4) in the interest of management. 
NLRB 
v. Healthcare & Ret
irement
 
Corp of Am
erica
, 511 U.S. 571 
(1994).
 
However, making routine assignments without the use 
of independent judgment has 
been found to be insufficient to 
meet the requirements of a statutory supervisor.
 
Stanford Hotel
, 
344 NLRB 558 (2005).
 
Owner Lopez
 
fits several of the Act

s enumerated criteria i
n-
cluding 
having final authority for 
hiring
, laying off, and di
s-
charging
 
employ
ees.  
(See Tr. 19, 60.) The 
Respondent

s 
wri
t-
ten 
work
 
contracts, termination letters, and other key events 


and president, had full au
thority to act for the Respondent in all 
employee and labor matters. (See GC Exhs. 4, 5, 7

9, 11, 19

20.) E
mployees were directed to contact 
Owner Lopez or 
MLopez 
for any problems or complaints they had related to 
work. 
 
Also, Owner Lopez as evidenced by h
is June 18 convers
a-
tion with employee Olguin concerning his offer to provide O
l-
guin and other employees with higher paying prevailing wage 
jobs shows that Owner Lopez 
had the ability to directly impact 
the earning capacity of the 
landscaper employees
 
by assigning 
them more or less lucrative 
jobs
.  
 
Although 
the 
Respondent claims that 
Owner Lopez 
does not 
have any supervisory authority over its employees, it is clear 
that 
Owner Lopez
 
is responsible for 
assigning work and hiring, 
laying off, and firing 
employees. 
It is telling that 
at the trial in 
this matter, Owner Lopez 
suddenly began 
saying that his brot
h-

to create the appearance that he had no authority over the 
lan
d-
scape employees though Own
er Lopez refused to stipulate to 
this fact.
 
 
In addition to the primary supervisory status criteria, 
Owner 
Lopez 
also meets many of the secondary criteria the Board has 
developed including employees

 
perception that 
Owner Lopez 
is a supervisor as well as 
h
is direct involvement in employee 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
392
 

 
See 
Ken
-
Crest Se
r-
vices, 
335 NLRB 777, 779 (2001).  In addition, 
Owner Lopez 
is 
inextricably linked with management and all of his actions are 
in the interest of management.  
Owner Lo
pez is the namesake, 
owner, founder, and president 
of the business.  
 
Despite 
the 
Respondent

s claims that 
Owner Lopez 
did not 
have any authority over the 
employees
, it is clear that he did 
have actual control and authority over the 
landscape employees 
and
 
that he directly supervised them
.  The record is rife with 
examples of how 
Owner Lopez 
exerted that control and as 
such, I find that 
Owner Lopez
 
is a supervisor within the mea
n-
ing of Section 2(11) because he is 
admittedly 
vested with 
final 
authority to hi
re

, 
assign and direct their work, and discipline 
them.
 

supervisor at the Respondent under Section 2(11) of the Act, 
because admittedly by Owner Lopez,
 
MLopez is a supervisor 
who is also in charge and hires employees as their supervisor. 
(Tr. 523.) Consequently, I find that Owner Lopez and MLopez 
are supervisors within the meaning of Section 2(11) of the Act.  
 
E. Respondent Violated Section 8(a)(5) and 
(1) of the Act by 
Laying Off Employees Olguin and Mota Without Prior Notice 
to the Union and Without Affording the Union an Opportunity 
to Bargain with the Respondent
 
The Acting General Counsel alleges in paragraphs 6 and 10 
of the complaint that, on Sep
tember 17 later in the day after the 
representation election for employee Mota, and on September 
20 for employee Olguin, the Respondent laid them off without 
prior notice to the Union and without affording the Union an 
opportunity to bargain with respect t
o this conduct and the e
f-
fects of this conduct in violation of Section 8(a)(5) and (1) of 
the Act. As I found above, Owner Lopez admitted and the u
n-
ion representatives confirmed that the Respondent did not not
i-
fy the Union prior to laying off employees Mot
a and Olguin. 
(Tr. 87, 152, 463

464.) Therefore, I further find that Owner 
Lopez did not bargain with the Union prior to laying off e
m-
ployees Mota and Olguin.  
 
The complaint alleges, and the evidence submitted supports, 
that on September 17, a representat
ion election was conducted 
among employees in the unit and on November 10, the Union 
was certified as the exclusive collective
-
bargaining represent
a-
tive of the unit.  (Tr. 83, 197, 213

214, 324

326, 345, 425, 
461

463; GC Exhs. 16 and 17.) Thus, the layoffs
 
on employees 
Mota and Olguin took place between the election and the cert
i-
fication of the Union.  The Board has held in 
Consolidated 
Printers
, 305 NLRB 1061, 1067 (1992), that no unilateral 
changes may be made by an employer during the period of time 
betw
een the results of the election and eventual certification. 
Accord,
 
Ebenezer Rail Car 
S
ervices, 
333 NLRB 167 (2001). 
Here, there is no question that a change in conditions of e
m-
ployment took place on September 17 after the representation 
election and again
 
on September 20 for employees Mota and 
Olguin, when they were unilaterally laid off. 
 
I
 
also rely on the following well
-
established principles. Se
c-
tion 8(a)(5) and (d) of the Act obligate an employer to bargain 
with the 
representative 
of its employees in 
good faith with r
e-

m-

NLRB v. Borg
-
Warner Corp
., 356 U.S. 342, 349 
(1958); 
Fiberboard Corp. v. NLRB
, 379 U.S. 203, 210 (1964). 
Section
 
8(a)(5) also obligates an employer to notify and consul
t 
with a union concerning changes in  terms and conditions of 
employment before imposing such changes. 
NLRB v. Katz
, 369 
U.S. 736, 743 (1962). When a majority of the unit employees 
have selected the union as their 
representative 
in a Board
-
conducted electi
on, the obligation to bargain, at least with r
e-
spect to changes in terms and conditions of employment, co
m-
mences 
not
 
on the date of certification, but 
as of the date of the 
election
. 
Alta Vista Regional Hospital
, 357 NLRB 
326, 327
 
(2011). 
Accord
:
 

-
Buick
-
GMC Co., 
209 NLRB 701
 
(1974), enf. denied on other grounds 512 F.2d 
684 (8
th
 
Cir. 1975). The Board explained in 

Chevrolet, 
supra,
 
 
 
The Board has long held that, absent compelling economic
 
considerations for doin
g so, an employer acts at
 
its peril in 
making changes in terms and conditions of
 
employment du
r-
ing the period that objections to an
 
election are pending and 
the final determination has not
 
yet been made. And where the 
final determination on
 
the objections 
results in the certific
a-
tion of a representative,
 
the Board has held the employer to 
have violated
 
Section 8(a)(5) and (1) for having made such 
unilateral
 
changes. Such changes have the effect of bypassing,
 

as the
 
stat
u-
tory 
representation 
of the employees in the event a
 
certific
a-
tion is issued. To hold otherwise would allow
 
an employer to 
box the union in on future bargaining
 
positions by implemen
t-
ing changes of policy and practice
 
during the period when o
b-
je
ctions or determinative
 
challenges to the election are pen
d-
ing.
 
 
(
Id. at 703 (footnotes omitted).
)
 
 
The 

stated 
position at trial was that because the 
election was not certified until November and 
because 
the 9

8 
vote in favor of the Union on S
eptember 17 included 3 cha
l-
lenged ballots, 
the 

because there was no determination on that day [September 17] 
. . .
 
there was no winning 
. . .
 
[so Respondent] who has emplo
y-
ees at will who he [Respondent] can layoff, f
ire, do basically 

Act. 
(
Tr. 344

3
45, 374

3
75.
) As shown above, however, this 
position is contrary to Board law as referenced above. See also 
Whitewood Maintenance Co
., 292 NLRB 1159, 1211 (1989), 
enfd. sub nom. 
Texas World Service Co. v. NLRB, 
928 F.2d 
1426 (5th Cir. 1991). Moreover, the Respondent admits that it 
did not notify the Union prior to laying off employees Mota and 
Olguin and that it did not bargain with th
e Union prior to laying 
off employees Mota and Olguin. 
 
The record contains 

-
serving and 
conclusory statements that because there was no work
 
the 
change
s
 
w
ere
 
necessitated by compelling economic consider
a-
tions. 
No evidence was sub
mitted, however, showing extrao
r-
dinary, unforeseen events occurring that had a major economic 
effect on the Respondent. As stated above, this evidence is 
contradicted by other evidence and no evidence was presented 
showing that the Respondent made its deci
sion to fire Olguin 
and Mota before the union election. Thus, I find that: (1) the 
 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
393
 


layoffs and its not offering employees Olguin and Mota
 
theirs 

credible testimony that at the time of their layoffs their amount 
of work and work hours remained unchanged; and (4) the R
e-

i-
ates
 
its unsupported argument that there were compelling ec
o-

In so doing, the 
Respondent assumed the risk. Because the final determination 
in the representation proceeding resulted in the certification of 
the Union, t
he Respondent violated Section 8(a)(5) and (1) of 
the Act
 
by its unilateral actions referred to above.
 
 
F. 
Discriminatory Treatment of Discharged 
Union Employees
 
Motive
-
based allegations of discrimination are decided under 
the framework of the Board

s 
Wrig
ht Line
 
d
ecision.
11
 
Di
s-
charge because of an employee

s membership in or activities on 
behalf of a labor organization violates Section 8(a)(3). The 
General Counsel

s initial burden under 
Wright Line 
is
 
to show 
that the alleged discriminatee

s protected condu
ct was a mot
i-
vating factor in the discharge. The elements commonly required 
to support such a showing are union or other protected activity 
by the employee, employer knowledge of that activity, and 
antiunion animus on the part of the employer. See, e.g., 
A
ustal 
USA, LLC, 
356 NLRB 
363
 
(2010); 
Willamette Industries
, 341 
NLRB 560, 562 (2004). The timing of the discharge in relation 
to the alleged protected conduct may also be relevant. 
See, e.g., 
Best Plumbing Supply, 
310 NLRB 143 (1993)
; 
Embassy Vac
a-
tion Reso
rts
, 340 NLRB 846, 
848 (2003).
 
Generally, the Acting General Counsel relies on evidence
12
 

13
 
pretextual m
o-
tives,
14
 
inconsistent treatment of employees,
15
 
and shifting e
x-
planations provided by the employer.
16
  
Fl
uo
r 
Daniel, Inc
., 311 

8(a)(3) violation, but since direct evidence of motive is rare, 
one must look to all of the attendant circumstances to determine 
whether the Respondent acted improperly or not

Keller Mfg. 
Co.
, 237 NLRB 712, 734 (1978).  See also 
Atlantic Metal 
Products
, 
Inc.
, 161 NLRB 919, 922 (1966).  Moreover, where 

then that fact tends to prove an attempt to disguise the true, a
nd 

Keller Mfg. Co
., citing 
Capit
o
l Records, 
Inc
., 232 NLRB 228 (1977).  See also 
J. S. Troup Electric
, 344 
NLRB 1009 (2005) (Board will infer an unlawful motive if the 
                                        
                  
 
11
 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982).
 
12
 
See also 
Asociacion Hospital Del Maestro
, 291 NLRB 198 (1988) 

known to the
 
employer and that there was companywide union an
i-
mus); 
White
-
Evans Service Co
., 285 NLRB 81 (1987) (animus found 
where employer fired two of the most outspoken union supporters and 
refused to rehire them even though they continued seeking employees).
 
13
 
Ba
y State Ambulance Rental
, 280 NLRB 1079 (1986).
 
14
 
Abbey Island Park Manor
, 267 NLRB 163 (1983).
 
15
 
Carpenters Health & Welfare Fund
, 327 NLRB 262 (1998).
 
16
 
NLRB v. Dorothy Shamrock Coal Co
., 833 F.2d 1263 (7th Cir. 
1987).
 

to 

 
Inferences of animus and discriminatory motivation may be 
warranted under all the circumstances of a case, as noted even 
without direct evidence. Evidence of suspicious timing, false 
reasons given in defense, failu
re to adequately investigate a
l-
leged misconduct,
17
 
departures from past practices, tolerance of 
behavior for which the alleged disciminatee was fired, disparate 
treatment of the discharged employees, and reassignments of a 
prounion from former duties isolat
ing the employee, all support 
inferences of animus and discriminatory motivation. 
Adco Ele
c-
tric
, 307 NLRB 1113, 1123 (1992), enfg. 6 F.3d 1110 (5th Cir. 
1993); 
Electronic Data Systems Corp
., 305 NLRB 219 (1991); 
Bryant & Cooper Steakhouse
, 304 NLRB 750 (19
91); 
Bourne 
Manor Extended Health Care Facility
, 332 NLRB 72 (2000); 
Visador Co
., 303 NLRB 1039,
 
1044 (1991); 
In
-
Terminal Se
r-
vices Corp
., 309 NLRB 23 (1992); 
Nortech Waste
, 336 NLRB 
554 (2001); 
Bonta Catalog Group
, 342 NLRB 1311 (2004); 
L.S.F. Transportati
on, Inc.
,
 
330 NLRB 1054 (2000); and 
Me
d
ic 
One, Inc
., 331 NLRB 464 (2000)
.
 
Once the General Counsel makes a showing of discriminat
o-
ry motivation, the burden of persuasion shifts to the employer 
to demonstrate that the same action would have taken place 
even
 
in the absence of the protected conduct. 
Donaldson Bro
s.
 
Ready Mix, Inc., 
341 NLRB 958, 961 (2004).  In other words, 
under 
Wright Line,
 
 
an employer cannot carry its burden of persuasion by merely 
showing that it had a legitimate reason for imposing 
discipline 
against an employ
ee
, but must show by a preponderance of 
the evidence that the action would have taken place even 
with
out
 
the protect
ed conduct.
 
 
North Carolina License Plate Agency
 
#18
, 
346 NLRB 293, 294 
(2006). If the evidence produced by the 
employer is found to be 
pretextual, the inference of wrongful motive established by the 
Acting General Counsel is left intact. 
Frank Black Mechanical
 
Services
, 
271 NLRB 1302 (1984); 
Limestone Apparel Corp., 
2
5
5 NLRB 722 (1981), enfd. 705 F.2d 799 (6
th
 
Cir.
 
1982). In 
short, a finding of pretext defeats any attempt by the employer 
to show that it would have discharged the discriminate
e
 
absent 
his or her (protected) union activities. 
Golden State Foods 
Corp
., 340 NLRB 382 (2003)
.
 
 
1.
  

 
layoff
 
violated 
Section 8(a)(3) and (1)
 
The Acting General Counsel alleges in paragraphs 7 and 11 
of the complaint that, on September 20 after the representation 
election for employee Olguin, the Respondent laid him off 
which is a form of discrimination in regard to the h
ire or tenure 
or conditions of employment of its employees, thereby discou
r-
aging membership in a labor organization in violation of Se
c-
tion 8(a)(3) and (1) of the Act. As such, t
he Acting General 
Counsel asserts that 
Olguin 
was terminated for engaging in 
                                        
                  
 
17
 
The Board advises that the investigation should be full and fair. 

conduct a full and fair investigation into alleged misconduct of an e
m-
ployee may constitute evidence of discriminatory
 
intent, such failure 
will not always constitute evidence of such intent. 
Hewlett Packard 
Co
., 341 NLRB 492 (2004).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
394
 
u
nion and protected concerted activities and that 
the 
Respon
d-
ent

s action violated Section 8(a)(3) and (1). The 
Wright Line
 
burden
-
shifting analysis set forth above is applicable to 
O
l-

 
termination. Therefore, the Acting General Counsel must 
establish 
that 
Olguin
 
was engaged in protected conduct, that 
the 
Respondent knew about his protected conduct and that union 
animus was a motivating factor in 
the 
Respondent

s decision to 
terminate 
Olguin
.
 
On this record, the Acting General Counsel has met his in
i-
tia
l burden of proving that 
the 
Respondent fired 
Olguin
 
because 
he, along with 
Mota
, was a leader in the Union

s campaign and 
because he was subpoenaed to testify in a Board proceeding in 
support of the Union

s election petition. 
Olguin
 
clearly engaged 
in pro
tected concerted activities by testifying at the Board hea
r-
ing on 
June 17.
 
Owner Lopez attended the hearing as well, 
including 
on 
June 17, and saw employee Olguin attend the 
hearing and testify on behalf of the Union. 
(
Tr. 63

64, 70, 202

2
03; GC Exh. 5 at 
44, 246.
)
 
As stated above in addition to his 
testifying on behalf of the Union at the preelection hearing as 

organizing campaign and he regularly helped organize and 
attend union meetings. (Tr. 20
0

201, 454.) 
 
The 

allegedly because there was no work. 
(
Tr. 86, 214

2
15, 330, 
576, 579

5
81; GC Exhs. 7 and 20.
)
 
At trial, 
the 
Respondent

 
argument shifted and became that employee Olguin was laid off 

alerted by employee Olguin in December 2009 that he did not 

(
Tr. 298

301, 361

3
62, 522.
)
 
Thus, I fi
nd that the Acting General Counsel has presented 
evidence that establishes that the reasons given for the R
e-

layoff of Olguin are pretextual

that is, either false 
or not in fact relied upon and the Respondent fails by definition 
to show that it w
ould have taken the same action for those re
a-
sons, absent the protected conduct, and thus there is no need to 
perform the second part of the 
Wright Line
 
analysis. See 
Gol
d-
en State Foods Corp
., 340 NLRB 382, 385 (2003). See also 
Rood Trucking Co., 
342 NLRB 
895, 
898
 
(2004)
. 
 
In addition, the 

shown by the independent 8(a)(1) violations I have found as 
described below. Furthermore, 
there is suspicious timing as 
Olguin was laid off on the first business day after the Unio

successful election
 
on September 17
. I find that employee O
l-

being 
so close in time to the 

the 
Respon
d-

asked 
Owner Lopez if he was going to give Mota his job back, 
Owner Lopez began to laugh and told employee Mota that there 
was no way he would do so because employees Mota and O
l-
guin had filed a 
union 

(
Tr. 391.
)
 
Employee Olguin 
also spoke to Owner Lo
pez after his layoff. 
(
Tr. 218.
)
 
Owner 
Lopez told employee Olguin at that time at a jobsite that ever
y-
one from the Union were good
-
for
-
nothing assholes who sim
p-

(
Tr. 219

2
20.
)
 
In these 
circumstances, the Acting General Cou
nsel has met his burden 
of showing improper antiunion animus for the job termination 
of employee Olguin.
 
Where, as here, the Acting General Counsel makes a strong 

Wright 
Line
 
defense burden is substantial. 

 
355 
NLRB 
1319
, 
1321 
(2010). I find that, on this record, 
the 
R
e-
spondent has not overcome that substantial burden and persu
a-
sively shown that it would have fired Olguin absent his union 
and protected ac
tivities.
 
Also, much of 
the 

e-
fense is reliant on testimony at trial from Owner Lopez which I 
have found to be contradictory and noncredible.  Consequently, 
I reject 
the 

r-
trayed through Owner Lop
ez as he was an unreliable witness. 
 
The 
Respondent has not shown that it would have terminated 
Olguin in the absence of his union 
leadership, 
support and pr
o-
tected concerted activities including his testifying for the Union 
at the 
June 
Board proceeding.
 
Consequently, I find that the 
Respondent violated Section 8(a)(3) and (1) of the Act by la
y-
ing off employee Olguin.
 

s 
layoff
 
violated Section 8(a)(1) and (3)
 
On this record, the same 
Wright 
Line
 
analysis applies to the 
termination of 
Mota
, as the 
Acting General Counsel asserts that 
Mota
 
was also 
laid off
 
for engaging in protected concerted 
activities and that 
the 
Respondent

s action violated Section 
8(a)(3) and (1). Like 
employee Olguin
, 
Owner Lopez 
viewed 
employee Mota
 
as one of the 
u
nion leaders 
and 
witnessed M
o-

p-
tember 17. Owner Lopez also had knowledge that e
mployee 
Mota was working directly with the Union in the initial orga
n-
izing drive and he would make telephone calls to 
the 
Respon
d-

u
nion representatives. 
(
Tr. 414, 454.
)
 
Specifically, employee 
Mota spoke to coworkers to convince them to support the U
n-
ion, and he also helped organize and regularly attended 
u
nion 
meetings. 
(
Tr. 3
81

3
82, 454.
)
 
 
On September 17, a
s the election was under way, while e
m-
ployees were gathered outside of 
the 

work yard 
area 
housing the ballots, employee Mota arrived 
to greet
 
his 
coworkers to encourage them to vote in the presence of Owner 
Lop
ez who was seated in his truck approximately 15 feet away
. 
Owner Lopez 
observed Mota meet with his coworkers
 
and 
hand 
out coffee and donuts to 
them
. 
(
Tr. 382

3
83, 511

5
12.
)
 
After 
talking to his coworkers, employee Mota led them into 
the a
d-
jacent 
construction yard 
area 
to vote while Owner Lopez 
watched from a short distance. 
(
Tr. 324

3
26, 385, 511

5
12.
)
 
Employee Mota 
also
 
voted on September 17 with the other 
employees. 
(
Tr. 210, 214, 272, 329, 384

3
85.
)
 
 

s protec
t-
ed concerted activity is prote
cted by the Act. As with 
Olguin
, at 
the time of 

s 
layoff
 
on 
September 17
, 
the 
Respondent 
knew of 

s protected concerted activities in support of the 
Union. 

to the same unlawful treatment f
rom 
the 
Respondent that began 
at the time 
the 

June
 
18 and described the threats, interrogation, and promises 
discussed below that would follow the prounion landscapers 
Olguin and Mota.
 
As with Olguin, 
the 
Responden

practices demonstrate antiunion animus as does the 
suspicious 
timing of 
the 

u
nion ele
c-
 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
395
 
tion that was directed towards Mota to retaliate against him. 
Significantly, 
the 
Respondent laid off Mota
 
later the same day 
as the successful election on September 17. Where, as here, the 
Acting General Counsel makes a strong showing of discrimin
a-

Wright Line
 
defense burden is 
substantial. 

 
355 NLRB 
1333
, 1
336 
(2010). I find that, on this record, 
the 
Respondent has not ove
r-
come that substantial burden and persuasively shown that it 
would have fired Mota absent his union and protected activity.
 
The 
Respondent argues that Mota was justifiably terminated 
due
 
to a lack of work. At trial, however, neither Owner Lopez 
nor his brother presented any evidence as Owner Lopez 
claimed that MLopez had prepared a list of employees to lay 
off that included employee Mota well in advance of the Se
p-
tember 17 election. Inste
ad, Owner Lopez fabricated facts that 

true animus toward employee Mota came forth,
 
as stated above, 
when Mota asked Owner Lopez if he was going to give Mota 
his job back, Owner Lopez began to laugh
 
and told employee 
Mota that there was no way he would do so because employees 
Mota and Olguin had filed a 
union 

(
Tr. 391.
)
 
In 
these circumstances, the Acting General Counsel has met his 
burden of showing improper antiunion animus for the job 
te
r-
minations of employees Olguin and, as discussed below, Mota.
 
In conclusion, I find that 
the 
Respondent has not shown that 
it would have terminated Mota in the absence of his union lea
d-
ership and protected concerted activity including his 
assisting 
emplo
yees at the union election. Consequently, I find that the 
Respondent violated Section 8(a)(3) and (1) of the Act by la
y-
ing off employee Mota.
 
G. The 
Respondent Violated Section 8(a)(4) and (1) of the Act 
by Laying Off Employee Olguin Because 
h
e Testified 
at the 
Representation Hearing 
i
n Case 31

RC

00
8811
 
The Acting General Counsel alleges in paragraphs 8 and 12 

representation hearing in Case 31

RC

00
8811 caused the R
e-

off of him in retaliation or di
s-
crimination against employees for filing charges or giving te
s-
timony under the Act in violation of Section 8(a)(4) and (1) of 
the Act. 
 
I agree and find that the evidence referenced above shows 
that the Respondent unlawfully
 
laid off employee Olguin b
e-
cause he testified at the June representation hearing in Case 31

RC

8811. The same 
Wright Line
 
analysis discussed above 

unlawful layoff of employee Olguin because of 
his union a
c-
tiv
i
ties also applies to the instant retaliation allegations under 
Section 8(a)(4) and (1) of the Act. See 
Freightway Corp
., 299 
NLRB 531, 532 fn. 4 (1990) (Board applies 
Wright Line
 
anal
y-
sis exactly the same to alleged 8(a)(4) violations). Mor
eover, 

and testimony on June 17 is further demonstrated by his unla
w-
ful acts the very next day after the June 17 representation hea
r-
ing as discussed below including illegal interrogation, threats, 
and
 
promises of extra money and prevailing wage jobs. Cons
e-
quently, I find that the Respondent violated Section 8(a)(4) and 
(1) of the Act by laying off employee Olguin because he test
i-
fied at the June representation hearing.
 
H. Independent 8(a)(1) Violations
 
The complaint alleges 
at paragraphs 9 and 13 
that 
the 
R
e-
spondent violated Section 8(a)(1) of the Act at the 
June 18 
meeting between Owner Lopez and employee Olguin 
when 
Owner Lopez: (1) interrogated employee Olguin about the his 
u
nion activities and sympa
thies
; (2) threatened 
employee O
l-
guin with closing the business if he or his fellow employees 
selected the Union as their bargaining representative
; (3) 
pro
m-
ised employee Olguin the more lucrative and higher paying 
prevailing wage jobs to discourage him an

support for the Union
; and (4) 
gave employees money to di
s-
courage their support for the Union. 
 
I find that on June 18, Owner Lopez spoke to employee O
l-
guin alone at the beginning of a workday while other emplo
y-
ees were milling around
 

both English and Spanish, Owner Lopez initiated the convers
a-
tion topic concerning the Union and asked Olguin if he knew 
what the Union was. Olguin responded that he was aware of the 
benefits a union can provide. Owner Lo
pez then told Olguin 
that Olguin did not know what the Union was and offered him 



 
I want, I can 
close down the company [the Respondent] and I [can] open it 
again the day after tomorrow with a different name. What are 

 
    

r-


an employee about his protected activity were an unlawful i
n-
terrogation under the Act. 
Rossmore House
, 269 NLRB 1176 
(1984), affd. sub nom
 
UNITE HERE v. NLRB, 
760 F.2d 1006 
(9
th 
Cir. 1985)
. In 
Medcare Associates, Inc., 
330 N
LRB 935 
(2000), the Board listed a number of factors considered in d
e-
termining whether alleged interrogations under 
Rossmore 
House 

Bourne factors

so named because they were first set forth 
in 
Bourne v. NLRB
, 
332 F
.2d 47, 48 (2d Cir. 1964). These factors include the bac
k-

sought, the identity of the questioner, the place and method of 
interrogation, and the truthfulness of the reply. Under this test, 
e
ither the words themselves, or the context within which they 
are used, must suggest an element of interference or coercion. 
Stabilus, Inc.
, 355 NLRB 
836,
 
849 (2010)
.
 
Based on my factual findings set forth above, 
I find merit in 
all of the complaint 
allegat
ions concerning the 
June 18
 
meeting
 
between Owner Lopez and employee Olguin just 1 day after 
Owner Lopez witnessed Olguin testify on behalf of the Union 
at the representation hearing and before Olguin would return to 
testify later that month. (Tr. 64

65, 6
7, 70, 81, 117, 194, 203

208, 292, 296, and 316.) First of all, t
he conversation between 
the two 
contained

o-
gation of employee Olguin as it took place in the context of a 
hostile conversation as Olguin had not 
brought up the Union in 
the conversation prior to Owner Lopez doing so and the co
n-

 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
396
 
business closure if employee Olguin continued his support for 
the Union. See 
Hoffman Fuel Co
., 309 NLRB 327, 327
 
(1992) 

i-
ments coupled with veiled threats of a business shutdown co
n-
stitutes unlawful interrogation.). Moreover, I find that Owner 
Lopez had no legitimate purpose for questioning employee 
Olguin 
about the Union and, similar to the facts in 
Hoffman 
Fuel Co

m-

[employee Olguin] in engaging in union activities and therefore 
constitute[s] a c

Hoffman Fuel Co
., 309 
NLRB at 327. 
Under these circumstances, I find that the R
e-
spondent violated Section 8(a)(1) of the Act by coercively i
n-
terrogating 
Olguin
 
on June 18 
about h
is union activities and 
sympathies. 
 
Cumulatively, the
se statements are alleged to unlawfully 
threaten 
employee Olguin 
and other 
pro
union employees with 
the loss of their employment should they choose the Union as 
their collective
-
bargaining agent. The lead case on this subject, 
and others, is 
NLRB v. Gissel 
Packing Co.
, 395 U.S. 575, 618 
(1969), where the Court stated:
 
 
An employer is free to communicate to his employees any of 
his general views about unionism or any of his specific views 
about a particular union, so long as the communications do 
not contain 
a 

threat of reprisal or force or promise of ben
e-
fit.

 
He may even make a prediction as to the precise effects 
he believes unionization will have on his company. In such a 
case, however, the prediction must be carefully phrased on the 
basis of objective fa
ct to convey an employer

s belief as to 
demonstrably probable consequences beyond his control
. . . .  
If there is any implication that an employer may or may not 
take action solely on his own initiative for reasons unrelated 
to economic necessities, and kn
own only to him, the stat
e-
ment is no longer a reasonable prediction based on available 
facts, but a threat of retaliation based on misrepresentation 
and coercion, and as such without the protection of the First 
Amendment.
 
 
Owner Lopez 
threat
ened the Respon

 
that by 
joining the Union, 
Olguin 
and other 
u
nion 
landscapers
 
will lose 
their jobs at 
the 
Respondent
. In the context of 
the 
Respondent

s 
other contemporaneous unfair practices, it is clear that the job 
terminations 
or layoffs 
would be caus
ed by 
the 
Respondent

s 
reaction to the union campaign and 
a successful union election
. 
Thus, 

 
statement amounted to an unlawful threat 
of reprisal not made on the basis of objective fact. 
See
 
Patsy 
Bee, Inc
., 249 NLRB 976, 977 (1980) (Finding v
iolation where 
employer had no indication from union that it would make 
demands which would cause economic hardship, let alone plant 
closure; nor did he have evidence that his customers might even 
pull their contracts
.
).
 
Under these circumstances, I 
furthe
r 
find 
that the Respondent violated Section 8(a)(1) of the Act by 
threatening its employees with closing the business on June 18 
if they selected the Union as their bargaining representative. 
 
Furthermore, 

employees
 
including Olguin on June 18 of higher paying pr
e-
vailing wage jobs to discourage their support for the Union was 
violative of Section 8(a)(1) of the Act and 
constitutes interfe
r-
ence with the employee

s Section 7 rights. At that time, 
Owner 
Lopez 
clearly knew of the union activity and the Board hearing 
the 
day before with resumption later in the month
, and he was 
intent on defeating the organizing campaign by improperly 
influencing 
Olguin 
with increased benefits in return for him not 
testifying for
 
the Union 
later in the month and further suppor
t-
ing the Union at the Respondent. 
 
Finally, consistent with my factual findings set forth above, I 
further find that 

m-
ployees money when he handed employee Olguin $100 
for the 
first time on June 18 and told him to use the money not only as 
reimbursement for minor work expenses but to buy Olguin and 
other respondent employees lunch. I further find that this $100
-
money payment was intended at least in part as an inducement
 
to dissuade employee Olguin from continuing to support the 
Union. See 
Bourne Co.
, 144 NLRB 805, 815 (1963) (Employer 
violates Sec 8(a)(1) of the Act by giving money to an employee 

monetary inducem
ent to employee Olguin and his coworkers is 
violative of Section 8(a)(1) of the Act. 
 
C
ONCLUSIONS OF 
L
AW
 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 
2.  The Union
 
is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  Owner Lopez and MLopez are supervisors within the 
meaning of Section 2(11) of the Act.
 
4.  By laying off employees Olguin and Mota 
on September 
17 and 20, 2010, respectively, 
witho
ut prior notice to the Union 
and without affording the Union an opportunity to bargain with 
respect to this conduct and the effects of this conduct, the R
e-
spondent violated Section 8(a)(5) and (1) of the Act.
 
5.  By laying off employees Olguin and Mota 
on 
September 
17 and 20, 2010, respectively, 
because they support the Union 
or engage in protected concerted activities, such as testifying at 
a representation hearing or assisting employees cast their ba
l-
lots in support of the Union, the Respondent violated S
ection 
8(a)(3) and (1) of the Act.
 
6. By laying off Employee Olguin 
on September 20, 2010
,
 
because he testified at a representation hearing befor
e the Board 
in Case 31

RC

00
8811, the Respondent violated Section 
8(a)(4) and (1) of the Act. 
 
 
7.  
Respondent 
engaged in conduct in violation of Section 
8(a)(1) of the Act
:
 
 
(a) 
By i
nterrogating 
employee Olguin about his union me
m-
bership, sympathies and/or activities on June 18, 2010.
 
(
b
) By threatening 
employee Olguin on June 18, 2010
,
 
to 
close its business
 
if he
 
continued his union organizational acti
v-
ities.
 
(
c
) By 
promising employee Olguin prevailing wage jobs on 
June 18, 2010
,
 
if he refrained from union organizational activ
i-
ties.
 
(d) 
By 
giving employee Olguin and his co
-
workers money 
on June 18, 2010 if they re
frained from union organizational 
activities. 
 
8

within the meaning of Section 2(6) and (7) of the Act.
 
 JASON LOPEZ

 
PLANT EARTH LANDSCAP
E
,
 
INC
.
 
397
 
9
.  The above violations are unfair labor practices within the 
meaning of the Act.
 
R
EMEDY
 
Having f
ound that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist from engaging in such conduct in the future and to take 
certain affirmative action designed to effectuate the policies of 
the Act.  
T

8(a)(1) of the Act, I shall recommend that the Respondent post 
and abide by the attached notice to employees.
 
Having found that Respondent unlawfully 
laid off employees 
Ruben Olguin Leyva (Oliguin) and Omar M
ota Garcia (Mota)
, 
I shall order it to offer them full and immediate reinstatement to 
their former jobs, or, if those jobs no longer exist, to substa
n-
tially equivalent positions, without prejudice to their seniority 
or any other rights and privileges previ
ously enjoyed, and to 
make them whole for any loss of earnings and other benefits 
suffered as a result of the discrimination against them. Back
 
pay 
shall be computed in accordance with 
Ogle Protection 
Service
,
 
183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th 
Cir. 
1971), with interest as prescribed in 
New Horizons
,
 
283 NLRB 
1173 (1987)
,
 
and 
Kentucky River Medical Center
, 356 NLRB 
6 
(2010).
 
The Respondent shall also be required to remove from 
its files any and all references to the unlawful lay offs, and to 
noti
fy employees Olguin and Mota in writing that this has been 
done and that such adverse actions will not be used against 
them in any way. 
 
[Recommended Order omitted from publication.]
 
 
 
